                 Case 21-50225-KBO        Doc 5       Filed 05/04/21   Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                       Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,                        Case No. 19-12153 (KBO)

                             Debtors.                         (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7               Adv. Proc. No. 21-50225 (KBO)
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                             Plaintiff,
                                                              JURY TRIAL DEMANDED
 vs.

 RIVER PARISH CONTRACTORS, INC.,

                             Defendant.

 ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT FOR AVOIDANCE OF
                   PREFERENTIAL TRANSFERS
                 PURSUANT TO 11 U.S.C. §§ 547 & 550

          River Parish Contractors, Inc. (“Defendant”) files the following Answer and Affirmative

Defenses to the Complaint for Avoidance and Recovery of Preferential Transfers Pursuant to 11

U.S.C. §§ 547 & 550 [Adv. Dkt. 1] (the “Complaint”), of Plaintiff, George L. Miller (the

“Plaintiff”), in his capacity as Chapter 7 trustee of Bayou Steel BD Holdings, L.L.C., et al., (the

“Debtors”) in the above-captioned adversary proceeding and avers as follows:

                                          THE PARTIES

          Answering the specific allegation of the Complaint paragraph by paragraph, Defendant

avers as follows:

          1.     Defendant admits the allegations contained in paragraph 1 of the Complaint.

          2.     Defendant admits the allegations contained in paragraph 2 of the Complaint.

          3.     Defendant admits the allegations contained in paragraph 3 of the Complaint.

{N1872830 -}                                      1
               Case 21-50225-KBO          Doc 5       Filed 05/04/21   Page 2 of 9




                                 JURISDICTION AND VENUE

         4.    Subject to the limitations set forth in paragraphs 5 to 8 below in this Answer,

Defendant admits that the Bankruptcy Court has jurisdiction over this adversary proceeding under

28 U.S.C. §§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012.

         5.    With respect to Plaintiff’s allegations in paragraph 5 of the Complaint about this

matter being core, and the entry of final orders, the Defendant states through Defendant’s

undersigned counsel, pursuant to Local Bankruptcy Rule 7008-1, that Defendant does not consent

to the entry of final orders or judgments by the Court if it is determined that the Court, absent

consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution, and the Defendant expressly reserves and asserts Defendant’s right to

a jury trial under the Seventh Amendment of the United States Constitution.

         6.    Pursuant to Local Bankruptcy Rule 7008-1, the Defendant does not consent to the

entry of final orders or judgments by the Court if it is determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution, and the Defendant expressly reserves and asserts the Defendant’s right to a jury trial

under the Seventh Amendment of the United States Constitution.

         7.    Subject to the limitations set forth in paragraphs 5 to 8 of this Answer, Defendant

admits that venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409(a).

                              BASIS FOR RELIEF REQUESTED

         8.    Subject to the limitations set forth in paragraphs 5 to 8 of this Answer, Defendant

admits that this adversary proceeding was commenced pursuant to Rule 7001(a) of the Bankruptcy

Rules and 11 U.S.C. §§ 547 and 550.



{N1872830 -}                                      2
                Case 21-50225-KBO          Doc 5       Filed 05/04/21   Page 3 of 9




                                              FACTS

         9.    Defendant admits that prior to the Petition Date, the Debtors made certain payments

to Defendant for services that Defendant provided to the Debtors that were documented in certain

invoices or statements that Defendant submitted to the Debtors. With respect to the balance of the

allegations set forth in paragraph 9 of the Complaint, Defendant submits that the underlying

documents used by Plaintiff to create Exhibit “A” to the Complaint are the best evidence of their

contents, and thus, generally and specifically denies any and all allegations related thereto.

         10.   Defendant admits that during the 90 days prior to the Petition Date, it received

$670,044.17 in Transfers. With respect to the balance of the allegations set forth in paragraph 10

of the Complaint, Defendant submits that the underlying documents used by Plaintiff to create

Exhibit “A” to the Complaint are the best evidence of their contents, and thus, generally and

specifically denies any and all allegations related thereto.

         11.   Paragraph 11 sets forth a legal conclusion which requires no response. To the extent

a response is required, the averments in paragraph 11 are denied except to admit that Defendant

bears the burden of proof to establish any defenses under 11 U.S.C. § 547(c). With respect to the

final sentence of paragraph 11 of the Complaint, Defendant submits that the advance demand letter

referenced by the Plaintiff is the best evidence of the contents of that communication, and thus,

generally and specifically denies any and all allegations related thereto.

                               FIRST CLAIM FOR RELIEF
                    (Recovery of Preferential Transfers -- 11 U.S.C. § 547)

         12.   Paragraph 12 of the Complaint merely incorporates by reference its preceding

paragraphs. Thus, Defendant incorporates by reference its responses to all preceding paragraphs.

         13.   Defendant admits that Defendant received $670,044.17 from the Debtors during

the ninety days prior to the Petition Date. Defendant denies the balance of allegations set forth in

{N1872830 -}                                       3
                Case 21-50225-KBO          Doc 5       Filed 05/04/21    Page 4 of 9




paragraph 13 of the Complaint, and submits that the underlying documents used by Plaintiff to

create Exhibit “A” to the Complaint are the best evidence of their contents, and thus, generally and

specifically denies any and all allegations related thereto.

         14.   Defendant lacks sufficient knowledge as to the truth of the matters set forth in

paragraph 14 of the Complaint, and thus, generally and specifically denies the allegations therein.

         15.   Defendant admits the allegations contained in paragraph 15 of the Complaint.

         16.   Defendant admits that it was a creditor of the Debtors at the time each of the

Transfers was made. Defendant generally and specifically denies the balance of the allegations set

forth in paragraph 16 of the Complaint.

         17.   Defendant admits the allegations contained in paragraph 17 of the Complaint.

         18.   Paragraph 18 sets forth legal conclusions which require no response from

Defendant. To the extent a response is deemed required, Defendant lacks sufficient knowledge as

to the truth of the matters set forth in the first sentence of paragraph 18 of the Complaint, and thus,

generally and specifically denies the allegations therein. With respect to the second sentence of

paragraph 18 of the Complaint, the Defendant admits that there is a presumption of insolvency for

debtors pursuant to 11 U.S.C. § 547(f).

         19.   Defendant denies the allegations contained in paragraph 19 of the Complaint, and

submits that (i) the Plaintiff cannot satisfy all of the elements of 11 U.S.C. § 547(b), and (ii)

defenses in 11 U.S.C. § 547(c), or defenses under other relevant law, are applicable and serve to

preclude Plaintiff from recovering all or some of the Transfers referenced herein.

         20.   Defendant admits the allegations contained in paragraph 20 of the Complaint, and

further submits that it is shielded from preference liability under 11 U.S.C. § 547(c), or other

applicable law, and therefore does not have to return the Transfers to the Debtors.



{N1872830 -}                                       4
                 Case 21-50225-KBO          Doc 5       Filed 05/04/21   Page 5 of 9




         21.    Defendant denies the allegations contained in paragraph 21 of the Complaint.

                                 SECOND CLAIM FOR RELIEF
                              (Recovery of Property – 11 U.S.C. § 550)

         22.    Paragraph 22 of the Complaint merely incorporates by reference its preceding

paragraphs. Thus, Defendant incorporates by reference its responses to all preceding paragraphs.

         23.    Paragraph 23 of the Complaint asserts a conclusion of law to which no factual

response is due. Nonetheless, Defendant generally and specifically denies the allegations contained

in paragraph 23 of the Complaint.

         24.    Paragraph 24 of the Complaint asserts a conclusion of law to which no factual

response is due. Nonetheless, Defendant generally and specifically denies the allegations contained

in paragraph 24 of the Complaint.

                                  DEMAND FOR JURY TRIAL

         25.    Defendant hereby demands a trial by jury as to all issues so triable.

         As to the unnumbered Paragraph beginning “WHEREFORE, Plaintiff prays for judgment

as follows,” and as to its subparagraphs lettered (a) through (c), Defendant denies that Plaintiff is

entitled to the relief sought and denies any and all liability under any cause of action asserted by

Plaintiff in the Complaint.

                                       GENERAL DENIAL

         26.    Defendant denies any allegations asserted in the Complaint that are not expressly

admitted herein.

                                   AFFIRMATIVE DEFENSES

         Reserving its right to assert additional defenses as its investigation and discovery progress

in this matter and without assuming the burden of proof or any other burden if such burden is

otherwise on the Plaintiff, Defendant asserts the following affirmative defenses:

{N1872830 -}                                        5
               Case 21-50225-KBO         Doc 5       Filed 05/04/21   Page 6 of 9




                                 FIRST AFFIRMATIVE DEFENSE

         27.   The Complaint fails to state a claim against Defendant upon which relief may be

granted.

                            SECOND AFFIRMATIVE DEFENSE

         28.   The Plaintiff cannot meet all elements of a prima facie case under 11 U.S.C. §§

547 and 550.

                             THIRD AFFIRMATIVE DEFENSE

         29.   At all relevant times, Debtors were solvent.

                            FOURTH AFFIRMATIVE DEFENSE

         30.   Assuming, without conceding, that all of the elements of a prima facie case under

11 U.S.C. § 547(b) can be met, any and all transfers that the Defendant received are immune from

avoidance by virtue of the ordinary course of business defense pursuant to 11 U.S.C. § 547(c)(2).

                             FIFTH AFFIRMATIVE DEFENSE

         31.   Assuming, without conceding, that all of the elements of a prima facie case under

11 U.S.C. § 547(b) can be met, Plaintiff is barred from any recovery sought in the Complaint on

the grounds that any and all payments made by the Debtors to Defendant constitute

contemporaneous new value, and are excepted from avoidance under 11 U.S.C. § 547(c)(1).

                             SIXTH AFFIRMATIVE DEFENSE

         32.   Assuming, without conceding, that all of the elements of a prima facie case under

11 U.S.C. § 547(b) can be met, Defendant is entitled to a credit or reduction for subsequent new

value provided pursuant to 11 U.S.C. § 547(c)(4).




{N1872830 -}                                     6
               Case 21-50225-KBO          Doc 5       Filed 05/04/21   Page 7 of 9




                            SEVENTH AFFIRMATIVE DEFENSE

         33.   Assuming, without conceding, that all of the elements of a prima facie case under

11 U.S.C. § 547(b) can be met, Defendant asserts that such alleged avoidable transfers are entitled

to be offset pursuant to 11 U.S.C. § 553, and applicable state laws, and/or pursuant to the doctrine

of defensive recoupment under applicable Federal and state law.

                             EIGHTH AFFIRMATIVE DEFENSE

         34.   Plaintiff’s claims are foreclosed by the facts and circumstances surrounding the

creditor-debtor relationship between Defendant and Debtors, wherein Defendant had a

longstanding business relationship with the Debtors, providing services to Debtors over a span of

nearly two decades prior to the Debtors’ bankruptcy filing.

                              NINTH AFFIRMATIVE DEFENSE

         35.   Plaintiff’s claims are foreclosed by the facts and circumstances surrounding the

creditor-debtor relationship between Defendant and Debtors, wherein Defendant remained a

dutiful and loyal contractor to Debtors in the several months preceding the Debtors’ bankruptcy

by regularly extending trade credit to Debtors despite Debtors’ well-known financial challenges

and its mounting accounts payable to Defendant.

                             TENTH AFFIRMATIVE DEFENSE

         36.   Plaintiff is precluded from any recovery under the Complaint by virtue of the

doctrines of waiver, estoppel, and unclean hands, in pari delicto.

                           ELEVENTH AFFIRMATIVE DEFENSE

         37.   The Debtors were conduits for the transferred funds at issue in the Complaint.

Accordingly, the Defendant is not liable for any such transfers as preferences or fraudulent

transfers.



{N1872830 -}                                      7
                   Case 21-50225-KBO         Doc 5       Filed 05/04/21    Page 8 of 9




                               TWELTH AFFIRMATIVE DEFENSE

           38.    Plaintiff is precluded from any recovery under the Complaint to the extent that the

funds used to pay Defendant were from third parties, not the Debtors. Accordingly, Plaintiff cannot

satisfy his burden under 11 U.S.C. § 547(b) of proving that there was a transfer of an interest of

the Debtors in property.

                            THIRTEENTH AFFIRMATIVE DEFENSE

           39.    The funds used to pay Defendant were earmarked for such purpose by the third

parties.

                                    RESERVATION OF RIGHTS

           40.    In addition to the foregoing Affirmative Defenses, Defendant alleges all legal and

equitable defenses which may hereafter be discovered as allowed or outlined by Bankruptcy Rule

7008 and/or Rule 8(c) of the Federal Rules of Civil Procedure, and reserves all rights to amend

Defendant’s Answer to include any affirmative defenses and/or counterclaims as may be

discovered.

           WHEREFORE, Defendant prays for judgment as follows:

           1. That Plaintiff takes nothing by way of his Complaint;

           2. That the Complaint be dismissed with prejudice in its entirety;

           3. For costs of suit and attorney’s fees incurred herein; and

           4. For such other and further relief as the Court may deem just and proper.




{N1872830 -}                                         8
               Case 21-50225-KBO     Doc 5       Filed 05/04/21   Page 9 of 9




Dated: May 4, 2021                                HALLORAN FARKAS + KITTILA LLP

                                                  /s/ James G. McMillan, III
                                                  James G. McMillan, III (DE Bar No. 3979)
                                                  5801 Kennett Pike, Suite C/D
                                                  Wilmington, Delaware 19807
                                                  Phone: (302) 257-2103
                                                  Fax: (302) 257-2019
                                                  Email: tk@hfk.law
                                                          jm@hfk.law

                                                  Counsel for Defendant

OF COUNSEL:

Henry A. King (LA Bar #7393)
Robert J. Burvant (LA Bar #14119)
W. Spencer King (LA Bar #35863)
KING & JURGENS, L.L.C.
201 St. Charles Avenue, 45th Floor
New Orleans, LA 70170
Telephone: (504) 582-3800
Fax: (504) 582-1233
hking@kingjurgens.com
rburvant@kingjurgens.com
sking@kingjurgens.com




{N1872830 -}                                 9
